Case: 17-60408      Document: 00514646686         Page: 1    Date Filed: 09/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 17-60408                 United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                 September 18, 2018
CHANGFU LU,
                                                                     Lyle W. Cayce
                     Petitioner                                           Clerk


v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                     Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 900 231


Before JONES, BARKSDALE, and WILLETT, Circuit Judges.
PER CURIAM: *
       Changfu Lu, a native and citizen of the People’s Republic of China, and
proceeding pro se, petitions for review of a decision by the Board of Immigration
Appeals (“BIA”) dismissing his appeal of the immigration judge’s (“IJ”) denial
of his application for asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”).
       Reviewing the BIA’s factual conclusions for substantial evidence and
questions of law de novo, we conclude that Lu has failed to make the required


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60408    Document: 00514646686     Page: 2   Date Filed: 09/18/2018


                                 No. 17-60408

showing. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Substantial
evidence supports the BIA’s conclusion that Lu has not met his burden to show
past persecution. See Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009). Lu’s
claims of a temporary, two-day detention; beatings for which he did not seek
medical attention; and the closure of the family business fail to compel a
conclusion that he suffered past persecution. See id. at 537-39; see also Eduard
v. Ashcroft, 379 F.3d 182, 187-88 (5th Cir. 2004).
      As to Lu’s fear of future persecution, the record in this case does not
compel the conclusion that Lu will be singled out for persecution on account of
a political opinion that was purportedly imputed to him by the local Chinese
government after he twice protested an increase in fishing license fees. See
Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013); Zhao v. Gonzales,
404 F.3d 295, 306 (5th Cir. 2005), Thuri v. Ashcroft, 380 F.3d 788, 792 (5th Cir.
2004).   Before he was arrested, Lu and his fellow protestors blocked the
entrance to City Hall; people were unable to enter and exit the building as a
result of the protest. Only four of the 200 protestors were arrested, and Lu
acknowledged that he was protesting an unreasonable increase in the fishing
license fee. Although Lu’s disagreement was with a government entity, the
evidence does not reflect that the disagreement had anything to do with a
political opinion or that he was arrested for expressing a political opinion or
for exposing corruption. Our sister circuits disagree as to whether there is a
distinction between an economic demand and a political opinion. See Zhiqiang
Hu v. Holder, 652 F.3d 1011, 1119-20 (9th Cir. 2011); Bu v. Gonzales,
490 F.3d 424, 429-30 (6th Cir. 2007).       But see Haichun Liu v. Holder,
692 F.3d 848, 852 (7th Cir. 2012). Here, the BIA’s discussion relied in part on
the Seventh Circuit’s decision in Liu. An economic demand is not political in
nature merely because the challenged policy is a governmental one. In Bu and



                                       2
    Case: 17-60408    Document: 00514646686        Page: 3   Date Filed: 09/18/2018


                                 No. 17-60408

Hu, the claims hinged on allegations of corruption, which those courts held
created a nexus between the economic demand and an imputed political
opinion. Therefore, Lu cannot establish a sufficient nexus to impute a political
opinion based on his economic protest.
      Moreover, Lu has failed to establish a well-founded fear of future
persecution based on the passage of 10 years since his arrest and detainment
and the fact that he was not harmed or arrested in the months following his
release even though police confronted him at his parent’s home, due to his
failure to report to police on more than one occasion during that time. See
Zhao, 404 F.3d at 306.
      Because Lu fails to demonstrate a well-founded fear of persecution for
purposes of asylum, he also fails to satisfy the objective “clear probability”
burden required to show eligibility for withholding of removal. See Chen v.
Gonzales, 470 F.3d 1131, 1135-36, 1138 (5th Cir. 2006). Similarly, substantial
evidence supports the conclusion that Lu has not shown that it is more likely
than not that he will be tortured if he returns to China.                       See
8 C.F.R. § 208.16(c)(3); Chen, 470 F.3d at 1139.
      The petition for review is DENIED.




                                         3